UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1 to Form 10-K for the fiscal year ended December 31, 2008) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-102684 CONCRETE CASTING INCORPORATED (Exact name of Registrant as specified in its charter) NEVADA 87-0451230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification) 1225 W. Washington Street, Suite 213, Tempe, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number (602) 778-7516 Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to Section 12 (g) of the Act: 50,000,000 common shares par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the Registrant (l) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Act).YesxNo The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of March 10, 2009 is $815,650. The number of shares of the issuer’s Common Stock outstanding as of March 10, 2009 is 7,012,600. - 1 - PART I Item 1. Description of Business GENERAL Concrete Casting was incorporated on October 28, 1987 pursuant to the laws of the State of Nevada under the name Staco Incorporated. It was organized for the purpose of conducting business as a transfer agent.This business was unsuccessful as a transfer agent and became inactive. The business remained inactive until 2001 during which time it sought to acquire assets or shares of a business operation that had potential for profit. On November 30, 2001, we acquired certain assets from Mr. Cordell Henrie, a sole proprietor doing business as Concrete Casting. Mr. Henrie became the president of Concrete Casting. We changed our name to Concrete Casting Incorporated on January 17, 2002. The assets included drawings, plans and concepts with respect to the design of replicas of antiquities to be cast in concrete and marketed to the U.S. landscaping market.From November 30, 2001, through December 31, 2007, our business focus remained concrete products though our emphasis changed from replicas of antiquities to construction applications such as casted window wells and water features for landscaping use. Due to time demand pressures upon Mr. Henrie from other sources, as of December 31, 2007, he was no longer able to devote the time necessary to our product development and he resigned his officer and director positions.Since our business development in the concrete casting industry was not sufficiently mature to render us commercially viable in that industry, the decision was made to shut down development of concrete products and discontinue those operations.We hired Kevin J. Asher as our new president and he is now attempting to locate and acquire new business opportunities. The selection of a business opportunity in which to participate is complex and risky. Additionally, as Concrete Casting has only limited resources, it may be difficult to find good opportunities. There can be no assurance that Concrete Casting will be able to identify and acquire any business opportunity which will ultimately prove to be beneficial to Concrete Casting and its shareholders.Concrete Casting will select any potential business opportunity based on management's business judgment. The activities of Concrete Casting are subject to several significant risks which arise primarily as a result of the fact that Concrete Casting has no specific business and may acquire or participate in a business opportunity based on the decision of management which potentially could act without the consent, vote, or approval of Concrete Casting's shareholders. The risks faced by Concrete Casting are further increased as a result of its lack of resources and its inability to provide a prospective business opportunity with significant capital. Employees Concrete Casting has no employees at this time other than Kevin J. Asher, its sole director and officer. Government Regulations:There are no specific government regulations, either foreign of domestic that will inhibit IFPG from selling its products around the world. Item 1A.Risk Factors Not Required. Item 1B.Unresolved Staff Comments Not required because registrant is not an accelerated filer or a large accelerated filer or a well-known seasoned issuer. Item 2.Property Concrete Casting's administrative offices are provided by one of our shareholders.Without current operations, the space provided is adequate for Concrete Casting's needs. - 2 - Item 3. Legal Proceedings None Item 4. Submission of Matters to a Vote of Security Holders There were no matters submitted to a vote of the share holders during the fiscal year ended December 31, 2008. Part II Item 5. Market for Registrant’s Common Equity and Related Stockholders Matters and Issuer Purchases of Equity Securities NO PRESENT PUBLIC MARKET Our common stock is listed on the OTC Electronic Bulletin Board under the symbol CCSG.However, there has never been any material trading of our shares.Our symbol was first assigned in fourth quarter of 2006. OPTION, WARRANTS AND REGISTRATION RIGHTS We have no outstanding options or warrants to purchase, or securities convertible into, common equity of Concrete Casting. There are no shares Concrete Casting has agreed to register under the Securities Act for sale by security holders. RULE 144 SHARES No shares of our common stock are available for resale to the public in accordance with Rule 144 of the Act. PENNY STOCK RULES The Securities Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: 1 contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; 2 contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; 3 contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and significance of the spread between the "bid" and "ask" price; 4 contains a toll-free telephone number for inquiries on disciplinary actions; 5 defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and 6 contains such other information and is in such form (including language, type, size and format), as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer: 1 with bid and offer quotations for the penny stock; 2 the compensation of the broker-dealer and its salesperson in the transaction; 3 the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and 4 monthly account statements showing the market value of each penny stock held in the customer's account. - 3 - In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules and because many broker-dealers refuse to enter into penny stock transactions rather than comply with the rules. Therefore, stockholders may have difficulty selling those securities. HOLDERS OF OUR COMMON STOCK As of the date of this registration statement, we have 86 registered shareholders. DIVIDENDS There are no restrictions in our Articles of Incorporation or bylaws that restrict us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1.We would not be able to pay our debts as they become due in the usual course of business; or 2.Our total assets would be less than the sum of our total liabilities, plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends. We do not plan to declare any dividends in the foreseeable future. Item 6. Selected Financial Data. Not Required. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. THE FOLLOWING PRESENTATION OF OUR MANAGEMENT'S DISCUSSION AND ANALYSIS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND OTHER FINANCIAL INFORMATION INCLUDED ELSEWHERE IN THIS REPORT. A Note about Forward-Looking Statements ThisAnnual Report on Form 10-K contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 that are based on current management's expectations. These statements may be identified by their use of words like "plans", "expect", "aim", "believe", "projects", "anticipate", "intend", "estimate", "will", "should", "could" and other expressions that indicate future events and trends. All statements that address expectations or projections about the future, including statements about our business strategy, expenditures, and financial results are forward-looking statements. We believe that the expectations reflected in such forward-looking statements are accurate. However, we cannot assure you that such expectations will occur. Actual results could differ materially from those in the forward looking statements due to a number of uncertainties including, but not limited to, those discussed in this section. Factors that could cause future results to differ from these expectations include general economic conditions, further changes in our business direction or strategy; competitive factors, oil and gas exploration uncertainties, and an inability to attract, develop, or retain technical, consulting, managerial, agents, or independent contractors. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives requires the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. You should not unduly rely on these forward-looking statements, which speak only as of the date of this Annual Report. Except as required by law, we are not obligated to release publicly any revisions to these forward-looking statements to reflect events or circumstances occurring after the date of this report or to reflect the occurrence of unanticipated events. - 4 - Plan of Operations PLAN OF OPERATIONS Due to the closure of our business operations on December 31, 2007, our business plan for the next 12 months will be to locate new business opportunities for Concrete Casting.With the closure of our operations, our overall cash needs should be met with available resources. However, we would probably need additional funds to start a new business. Any business decision will be dictated by the requirement for start up funding and our ability to obtain sufficient funding to launch a new business endeavor. As of March 10, 2009, we have cash on hand of approximately $27,000 which given current expenditures will see us through to the end of March, 2010. This cash has come from sales of our common stock at the purchase price of $0.25 per share pursuant to a private offering of our shares.During 2007, pursuant to the private offering we sold 660,000 shares for a total investment proceeds to Concrete Casting of $165,000.Our current expenditures include primarily the payment of professional fees necessary to keep the corporate structure of Concrete Casting in good standing and to meet the reporting requirements with the Securities and Exchange Commission. Results of Operations for the fiscal years ended December 31, 2008 and 2007. Net Sales . The Company had no sales for the years ended December 31, 2008 and 2007. Cost of Sales . The Company had no cost of sales for the years ended December 31, 2008 and 2007. General and Administrative expenses . General and Administrative expenses for the year ended December 31, 2008 was $44,535. Most of the expenses were derived from accounting fees and stock based compensation paid to the Company’s sole employee and officer.General and Administrative expenses for the year ended December 31, 2007 was $144,964.The majority of these expenses related to compensation expense paid to the Company’s sole employee and director as well as accounting and professional fees related to the to the Company’s reporting requirements with the Securities and Exchange Commission. Liquidity and Capital Resources. Since inception, we have financed our cash requirements from the sale of equity securities. Critical Accounting Policies The preparation of financial statements and related disclosure in conformity with accounting principles generally accepted in the United States requires us to make judgments, assumptions, and estimates that affect the amounts reported in the financial statements and accompanying notes. Results of operations could be impacted significantly by judgments, assumptions, and estimates used in the preparation of the financial statements and actual results could differ materially from the amounts reported based on these policies. While we believe that these statements are accurate, our business is dependent upon general economic conditions and various conditions specific to the technological industry. Accordingly, future trends and results cannot be predicted with certainty. Certain Trends and Uncertainties: Concrete Casting has in the past and may in the future make forward-looking statements. Certain of the statements contained in this document involve risks and uncertainties. The future results of CCSG could differ materially from those statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed in this document. These statements are subject to risks and uncertainties that could cause actual results to differ materially from those predicted. Such risks and uncertainties include, but are not limited to the following: - 5 - CAUTIONARY STATEMENT FOR PURPOSES OF THE "SAFE HARBOR" PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 From time to time, the Company will make written and oral forward-looking statements about matters that involve risk and uncertainties that could cause actual results to differ materially from projected results. Important factors that could cause actual results to differ materially include, among others: General domestic economic and political conditions Changes in laws and government regulations, including without limitation regulations of the Securities and ExchangeCommission The availability and timing of receipt of necessary outside capital Other risk factors described from time to time in the Company’s filings with the Securities and Exchange Commission. Many of these factors are beyond the Company’s ability to control and predict. Investors are cautioned not to place undue reliance on forward-looking statements. The Company disclaims any intent or obligation to update its forward-looking statements, whether as a result of receiving new information, the occurrence of future events, or otherwise. Item 7A.Quantitative and Qualitative Disclosures about Market Risk and Supplementary Data. Not Required. - 6 - Item 8. Financial Statements Concrete Casting Incorporated Financial Statements December 31, 2008 and 2007 - 7 - Concrete Casting Incorporated Index to the Financial Statements December 31, 2008 and 2007 Report of Independent Registered Public Accounting Firm 9 Financial Statements of Concrete Casting Incorporated Balance Sheets, December 31, 2008 & 2007 10 Statements of Operations For the Years Ended December 31, 2008 and 2007 and From the Date of Inception October 28, 1987 11 Statements of Shareholders’ Equity (Deficit) from the Date of Inception October 28, 1987 through December 31, 2008 12 Statements of Cash Flows For the Years Ended December 31, 2008 and 2007 and From the Date of Inception October 28, 1987 through December 31, 2008 19 Notes to the Financial Statements 21 - 8 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Concrete Casting, Inc. (A Development Stage Company) Tempe, Arizona We have audited the accompanying balance sheets of Concrete Casting, Inc. (a development stage company) as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for each of the two years in the period ended December 31, 2008, and from inception of the development stage on October 28, 1987 through December 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Concrete Casting, Inc. (a development stage company) as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2008, and from inception of the development stage on October 28, 1987 through December 31, 2008, in conformity with U.S. generally accepted accounting principles. We were not engaged to examine management's assertion about the effectiveness of Concrete Casting Inc.'s (a development stage company) internal control over financial reporting as of December 31, 2008 included in “Management’s Report on Internal Control Over Financial Reporting” and, accordingly, we do not express an opinion thereon. As discussed in Note 6 to the financial statements, the Company's recurring losses from operations raises substantial doubt about its ability to continue as a going concern. (Management's plans as to these matters are also described in Note 6.)The 2008 and 2007 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ HJ & Associates, LLC HJ & Associates, LLC Salt Lake City, Utah March 16, 2009 - 9 - CONCRETE CASTING, INC. (A Development Stage Company) BALANCE SHEETS ASSETS December 31, 2008 December 31, 2007 Current Assets Cash and cash equivalents $ $ Total Current Assets Property and equipment, net - - Assets held for Sale - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Customer deposits - Total Current Liabilities Commitments and Contingencies - - Stockholders' Equity Common stock, $.001 par value, 50,000,000 shares authorized, 7,012,600 and6,962,600 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes are an Integral Part of the Financial Statements - 10 - CONCRETE CASTING, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS For the Years Ended December 31, 2008 and 2007 and
